Title: [April 1786]
From: Adams, John
To: 



      Notes on a Tour of English Country Seats, &c., with Thomas Jefferson, 4–10? April 1786.
      
      
       Mr. Jefferson and myself, went in a Post Chaise to Woburn Farm, Caversham, Wotton, Stowe, Edghill, Stratford upon Avon, Birmingham, the Leasowes, Hagley, Stourbridge, Worcester, Woodstock, Blenheim, Oxford, High Wycomb, and back to Grosvenor Square.
       
       Edgehill and Worcester were curious and interesting to us, as Scaenes where Freemen had fought for their Rights. The People in the Neighbourhood, appeared so ignorant and careless at Worcester that I was provoked and asked, “And do Englishmen so soon forget the Ground where Liberty was fought for? Tell your Neighbours and your Children that this is holy Ground, much holier than that on which your Churches stand. All England should come in Pilgrimage to this Hill, once a Year.” This animated them, and they seemed much pleased with it. Perhaps their Aukwardness before might arise from their Uncertainty of our Sentiments concerning the Civil Wars.
       Stratford upon Avon is interesting as it is the Scaene of the Birth, Death and Sepulture of Shakespear. Three Doors from the Inn, is the House where he was born, as small and mean, as you can conceive. They shew Us an old Wooden Chair in the Chimney Corner, where He sat. We cutt off a Chip according to the Custom. A Mulberry Tree that he planted has been cutt down, and is carefully preserved for Sale. The House where he died has been taken down and the Spot is now only Yard or Garden. The Curse upon him who should remove his Bones, which is written on his Grave Stone, alludes to a Pile of some Thousands of human Bones, which lie exposed in that Church. There is nothing preserved of this great Genius which is worth knowing—nothing which might inform Us what Education, what Company, what Accident turned his Mind to Letters and the Drama. His name is not even on his Grave Stone. An ill sculptured Head is sett up by his Wife, by the Side of his Grave in the Church. But paintings and Sculpture would be thrown away upon his Fame. His Wit, and Fancy, his Taste and Judgment, His Knowledge of Nature, of Life and Character, are immortal.
       At Birmingham, We only walked round the Town and viewed a manufactory of Paintings upon Paper.
       The Gentlemens Seats were the highest Entertainment, We met with. Stowe, Hagley and Blenheim, are superb. Woburn, Caversham and the Leasowes are beautifull. Wotton is both great and elegant tho neglected. Architecture, Painting, Statuary, Poetry are all employed in the Embellishment of these Residences of Greatness and Luxury. A national Debt of 274 millions sterling accumulated by Jobs, Contracts, Salaries and Pensions in the Course of a Century might easily produce all this Magnificence. The Pillars, Obelisks &c. erected in honour of Kings, Queens and Princesses, might procure the means. The Temples to Bacchus and Venus, are quite unnecessary as Mankind have no need of artificial Incitements, to such Amuze­ments. The Temples of ancient Virtue, of the British Worthies, of Friendship, of Concord and Victory, are in a higher Taste. I mounted Ld. Cobhams Pillar 120 feet high, with pleasure, as his Lordships Name was familiar to me, from Popes Works.
       Ld. Littletons Seat interested me, from a recollection of his Works, as well as the Grandeur and Beauty of the Scaenes. Popes Pavillion and Thompsons Thomson’s Seat, made the Excursion poetical. Shen-stones Leasowes is the simplest and plainest, but the most rural of all. I saw no Spot so small, that exhibited such a Variety of Beauties.
       It will be long, I hope before Ridings, Parks, Pleasure Grounds, Gardens and ornamented Farms grow so much in fashion in America. But Nature has done greater Things and furnished nobler Materials there. The Oceans, Islands, Rivers, Mountains, Valleys are all laid out upon a larger Scale.—If any Man should hereafter arise, to embellish the rugged Grandeur of Pens Hill, he might make some thing to boast of, although there are many Situations capable of better Improvement.
       Since my Return I have been over Black Fryars Bridge to see Viny’s Manufacture of Patent Wheels made of bent Timber.
       Viny values himself much upon his mechanical Invention. Is loud in praise of Franklin who first suggested to him the Hint of a bent Wheel. Franklin once told me, he had seen such a Wheel in Holland, before he set Viny to work. Viny says that Franklin said to him, “Mankind are very superficial and very dastardly. They begin upon a Thing but meeting with a difficulty they fly from it, discouraged. But they have Capacities if they would but employ them.” “I,” says Viny, “make it a Rule to do nothing as others do it. My first Question is how do others do this? and when I have found out, I resolve to do it, another Way, and a better Way. I take my Pipe and Smoke like a Lim-burners Kiln, and I find a Pipe is the best Aid to thinking.” This Man has Genius, but has Genius always as much Vanity? It is not always so open. It is really modest and humble sometimes. But in Viny it is very vain. His Inventions for boiling and bending his Timber, and for drilling his Irons, are very ingenious. The force requisite for bending a Stick of Ash into a hoop, suitable for a large Wheel, or a small one, is prodigious.
      
      
       
        
   
   In the MS the present entry has the bare caption “London April,” indicating, as does the substance of the entry itself, that it was written after the tourists had returned from their circuit from London to scenic and historic sites in Surrey, Berks, Bucks, and Warwick, as far as The Leasowes in Shropshire, and back through Worcester and Oxford to London. The dates of the tour have been well worked out by Julian P. Boyd in his editorial notes on Jefferson’s “Memorandums” taken on the tour, the entries in Jefferson’s Account Book being especially helpful for that purpose (Jefferson, PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 9:374). Readers comparing JA’s and Jefferson’s records of this pleasure jaunt should take note that the latter began his tour two days earlier (visiting Twickenham, Hampton Court, Woburn Farm, and other nearby points) and returned to London where he was joined by JA on 4 April, and also that Jefferson’s notes have an addendum for his separate trip or trips to Moor Park, Enfield Chace, and Kew, which took place after he and JA had finished their tour together. They will further notice that while Jefferson mentions only those sites they visited that are dealt with in Thomas Whately’s Observations on Modern Gardening, Illustrated by Descriptions, London, 1770, JA by no means confined himself to famous gardens, though he entered in the margins of his own copy of Whately’s book (4th edn., 1777, in MB) every garden he visited with Jefferson.


       
       
        
   
   This was a return visit for Jefferson to Woburn Farm, near Weybridge, Surrey; see his Account Book, 1783–1790 (MHi), under both 3 and 4 April 1786.


       
       
        
   
   Contrast Jefferson’s memorandum at Hagley, Lord Lyttelton’s seat near Stourbridge, Worcester: 
          
           
            “From one of these [ponds] there is a fine cascade; but it can only be occasionally, by opening the sluice. This is in a small, dark, deep hollow, with recesses of stone in the banks on every side. In one of these is a Venus pudique, turned half round as if inviting you with her into the recess”  (Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 9:372).
           
          
          
         


       
       
        
   
   The evidence is indeterminate on the exact date of the return to London. When the two friends started they did not know how far they would go. “We have seen Magnificence, Elegance and Taste enough to excite an Inclination to see more,” JA wrote his wife from the village of Buckingham, 5 April (NhD). “We conclude to go to Birmingham, perhaps to the Leasowes, and in that Case shall not have the Pleasure to see you, till Sunday or Monday” (i.e. till the 9th or 10th). From entries in Jefferson’s Account Book it is clear that on the 9th they visited Blenheim and Oxford and came on to Tatsworth and High Wycombe (where Jefferson paid for “ent[ertainmen]t” 10s. 10d.), which seems to indicate that they lodged there for the night. But he also recorded paying that day for horses as far as Uxbridge, which is closer to London than High Wycombe. Considering the distance and the stops, it is most likely that the travelers spent the night of the 9th on the road and came on to London next day.


        
   
   On the 9th Jefferson also recorded in his Account Book: “received of Mr. Adams £9–9 in part towards preceding expences from our leaving London Apr. 4. which are joint.” A later, separate account (DLC: Jefferson Papers, under date of Aug. 1786) is fuller: 
         
     
      Whole expences of our journey
      £35–
      16–
      9
      
     
     
      One half is
      17–
      18–
      4
      1/2
     
     
      Mr. Adams furnished
      9–
      9
      
      
     
     
      
      £ 8–
      9–
      4
      1/2
     
    
        


       
       
        
   
   The date of the visit to the works of John Viney, “Timber-bender, Great Surry-Str. Blackfri[ars]” (The Universal British Directory of Trade, Commerce, and Manufacture, 3d edn., London, 1797, 1:319), is also indeterminate, but it must have occurred between 10 and 15 April, since the next entry in the Diary bears the latter date. Jefferson was also in the party, and if JA was inclined to belittle Viney’s bent-timber wheels because the proprietor admired both himself and Franklin too highly to suit JA’s taste, Jefferson was later indignant on patriotic grounds. In a letter to St. John de Crèvecoeur about published claims for Viney’s process, Jefferson recalled his visit to Viney’s works and pointed out that farmers in New Jersey had long made cartwheels by bending saplings into circles and had probably learned the process from Book IV of the Iliad, “because ours are the only farmers who can read Homer” (15 Jan. 1787; Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 11:43–45).


       
      
       

      Saturday Ap. 15.
      
      
       Dined with Mr. Brand Hollis in Chesterfield Street. His Mantle Trees are ornamented with Antiques. Penates. Little brazen Images of the Gods. Venus, Ceres, Apollo, Minerva &c. Hollis is a Member of the Antiquarian Society. Our Company were Price, Kippis, Bridgen, Romilly, and another besides Jefferson, Smith and myself.
      
      
       
        
   
   Thomas Brand (1719–1804), who had in 1774 assumed the name Hollis upon inheriting the estate of Thomas Hollis, the well-known benefactor of Harvard College. Brand Hollis was a wealthy dissenter, political radical, and antiquarian. In July the Adamses were to visit his country seat in Essex (see entries of 24–27 July, below), and for some years thereafter they corresponded with him. Some of their letters are printed in John Disney’s Memoirs of Thomas Brand-Hollis, Esq., London, 1808, p. 30–40. See also Caroline Robbins, “Thomas Brand Hollis (1719–1804), English Admirer of Franklin and Intimate of John Adams,” Amer. Philos. Soc., Procs., 97 (1953):239–247.


       
       
        
   
   Richard Price (1723–1791), of Newington Green, dissenting minister, writer on government and finance, and friend of America (DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885–1900; 63 vols. plus supplements.). JA and Price had been correspondents for some years and continued to be so until the latter’s death. During their stay in London the Adamses regularly attended Price’s religious meeting at Hackney.


       
      
      

      Ap. 18. Tuesday.
      
      
       Yesterday dined here, Mr. Jefferson, Sir John Sinclair, Mr. Heard, Garter King at Arms, Dr. Price, Mr. Brand Hollis, Mr. Henry Loyd of Boston, Mr. Jennings, Mr. Bridgen, Mr. Vaughan, Mr. Murray, Coll. Smith.
      
      
       
        
   
   William Vans Murray (1760–1803), a young Marylander studying at the Middle Temple. He had formed a close friendship with JQA, was liked by all the Adamses, and became a valued political disciple of JA. A Federalist member of Congress, 1791–1797, he was appointed by Washington successor to JQA as minister at The Hague, and it was largely through his efforts, concluding in the Franco-American Convention of Mortefontaine, Sept.-Oct. 1800, that JA as President was able to end the quasi-war with France. See DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements.; JQA’s anonymous obituary of Murray in the Port Folio, 1st ser., 4:5–6 (7 Jan. 1804); articles by Alexander DeConde on Murray’s diplomacy, Md. Hist. Mag., 48: 1–26 (March 1953), and on his Political Sketches, London, 1787 (a work dedicated to JA), MVHRMississippi Valley Historical Review., 41:623–640 (March 1955); and “Letters of William Vans Murray,” ed. W. C. Ford, Amer. Hist. Assoc., Ann. Rpt. for 1912, p. 341–715 (mainly letters to JQA, from the Adams Papers).


       
      
      

      London April 19. 1786. Wednesday.
      
      
       This is the Anniversary of the Battle of Lexington, and of my Reception at the Hague, by their High Mightinesses. This last Event is considered by the Historians, and other Writers and Politicians of England and France as of no Consequence: and Congress and the Citizens of the United States in General concur with them in Sentiment.
       
       I walked to the Booksellers, Stockdale, Cadel, Dilly, Almon, and met Dr. Priestly for the first Time.—The Conquest of Canaan, the Vision of Columbus, and the History of the Revolution in S. Carolina, were the Subject. I wrote a Letter to Jn. Luzac, for Dilly.
       This Day I met Dr. Priestly and Mr. Jennings, with the latter of whom I had a long Walk. I spent the Day upon the whole agreably enough. Seeds were sown, this Day, which will grow.
      
      
       
        
   
   Joseph Priestley (1732–1804), dissenting clergyman, discoverer of oxygen, political radical, and voluminous writer on theology and other subjects (DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885–1900; 63 vols. plus supplements.). This was the beginning of a long but not untroubled relationship, for Priestley fled from Birmingham to Pennsylvania in 1794 and his political views and utterances during JA’s Presidency led to suggestions that he be deported under the Alien Act—suggestions which JA refused to act on (JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 9:5–6, 13–14). There is an excellent brief account of their relationship in Haraszti, JA and the Prophets of ProgressZoltán Haraszti, John Adams and the Prophets of Progress, Cambridge, 1952., ch. 14, which includes JA’s marginalia in his own copies of some of Priestley’s theological writings.


       
       
        
   
   Not found.


       
       
        
   
   This must pertain, at least in part, to JA’s efforts to arrange for publication in London of the works of the American authors mentioned in the preceding paragraph. On 5 March David Humphreys, a poet himself and a member of the Connecticut circle that included Timothy Dwight and Joel Barlow, had written JA from Paris to say that WSS was bringing to London a printed copy of Dwight’s Conquest of Canaan (which had been published at Hartford, 1785) and a MS copy of Barlow’s Vision of Columbus (eventually published at Hartford, 1787), which their authors hoped could be published in London (Adams Papers). JA wrote Dwight on 4 April that he knew “of no heroick Poem superior to The Conquest of Canaan, in any modern Language, excepting always Paradise lost,” but after consulting with Dr. Price and others about the poems he predicted “a cold reception” for them from British publishers and readers (LbC, Adams Papers). On the same day he wrote Barlow in more or less similar terms (LbC, Adams Papers). By one means or another, however, both poems were eventually published in London, Barlow’s by Dilly and Stockdale in 1787, and Dwight’s by J. Johnson the next year. See Blanck, Bibliog. Amer. Lit.Jacob Blanck, comp., Bibliography of American Literature ... Compiled for the Bibliographical Society of America, New Haven, 1955– ., 865, 5040; SabinJoseph Sabin and others, comps., A Dictionary of Books Relating to America, from Its Discovery to the Present Time, New York, 1868–1936; 29 vols. 3435, 21548.


        
   
   At the end of 1785 David Ramsay, a literary physician and a delegate to the Continental Congress from South Carolina, had published at Trenton his two-volume History of the Revolution of South-Carolina and optimistically sent 1600 copies to Charles Dilly for sale in England. See Ramsay to JA, 23 Dec. 1785 (DSI), and JA’s characteristic reply, 9 Feb. 1786 (LbC, Adams Papers). Ramsay later informed JA that Dilly had “declined publishing my history from an apprehension that it would expose him to prosecutions” (14 May 1786, Adams Papers). There were proposals to cut out passages that would give offense in England, but as JA told Ramsay, “your Friends have expressed so much Indignation at them that I hope and believe they will be laid aside, and that by degrees the American Edition may be sold” (1 Aug., LbC, Adams Papers). See, further, Robert L. Brunhouse, “David Ramsay’s Publication Problems, 1784–1808,” Bibliog. Soc. Amer., Papers, 39 (1945):51–67.


       
      
      

      London April 20 1786 Thursday.
      
      
       Went with Mr. Jefferson and my Family to Osterly, to view the Seat of the late Banker Child. The House is very large. It is Three Houses, fronting as many Ways—between two is a double row of Six Pillars, which you rise to by a flight of Steps. Within is a Square, a Court, a Terrace, paved with large Slate. The Green House and Hot House were curious. Blowing Roses, ripe Strawberries, Cherries, Plumbs &c. in the Hot House. The Pleasure Grounds were only an undulating Gravel Walk, between two Borders of Trees and Shrubs. All the Evergreens, Trees and Shrubbs were here. There is a Water, for Fish Ponds and for Farm Uses, collected from the Springs and wet Places in the farm and neighbourhood. Fine flocks of Deer and Sheep, Wood Doves, Guinea Hens, Peacocks &c.
       The Verdure is charming, the Music of the Birds pleasant. But the Ground is too level.—We could not see the Apartments in the House, because We had no Tickett. Mrs. Child is gone to New Markett it seems to the Races.
       The beauty, Convenience, and Utility of these Country Seats, are not enjoyed by the owners. They are mere Ostentations of Vanity. Races, Cocking, Gambling draw away their attention.
       On our Return We called to see Sion House belonging to the Duke of Northumberland. This Farm is watered, by a rivulet drawn by an artificial Canal from the Thames. A Repetition of winding Walks, gloomy Evergreens, Sheets of Water, Clumps of Trees, Green Houses, Hot Houses &c. The Gate, which lets you into this Farm from the Brentford Road, is a beautifull Thing, and lays open to the View of the Traveller, a very beautifull green Lawn interspersed with Clumps and scattered Trees.
       The Duke of Marlborough owns a House upon Sion Hill, which is only over the Way.
       Osterly, Sion Place and Sion Hill are all in Brentford, within Ten Miles of Hide Park Corner. We went through Hide Park and Kensington to Brentford. We passed in going and returning, by Lord Hollands House, which is a Modern Building in the gothic manner.
      
      
       
        
   
   Osterley Park, Heston, Middlesex, the seat of Robert Child (d. 1782), of the Child banking dynasty, a 16th-century mansion that had been remodeled by Robert Adam; see Walpole, LettersThe Letters of Horace Walpole, Fourth Earl of Orford, ed. Mrs. Paget Toynbee, Oxford, 1903–1905; 16 vols., ed. Mrs. Toynbee, 8:291–292; 12:306; Walpole, Corr.The Yale Edition of Horace Walpole’s Correspondence, ed. W. S. Lewis and others, New Haven, 1937– ., ed. W. S. Lewis, 28: 413–414.


       
      
      

      Sunday. Ap. 23.
      
      
       Heard Dr. Priestley at Mr. Linseys in Essex Street.
      
      
       
        
   
   Theophilus Lindsey (1723–1808), minister of the Essex Street Chapel; the first avowedly Unitarian place of worship in London (DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885–1900; 63 vols. plus supplements.; Thomas Belsham, Memoirs of the Late Reverend Theophilus Lindsey ..., London, 1812).


       
      
       

      Monday 24 April.
      
      
       Viewed the British Musaeum. Dr. Grey who attended Us spoke very slightly of Buffon. Said “he was full of mauvais Fois. No Dependence upon him. Three out of four of his Quotations not to be found. That he had been obliged to make it his Business to examine the Quotations. That he had not found a quarter of them. That Linnaeus was quoted from early Editions long after the last Edition was public of 1766 the 12th, which was inexcuseable. He did not think Buffon superiour to Dr. Hill. Both had Imagination &c.”—This is partly national Prejudice and Malignity, no doubt.
      
      
       
        
   
   This visit was arranged by Benjamin Vaughan. “Dr. Gray makes a private party for Mr. V:, and of course will be happy to see Mrs. and Miss Adams, with Col. Jefferson and Col. Smith” (Vaughan to JA, 20 April 1786, Adams Papers). Their guide was Edward Whitaker Gray, botanist and keeper of the collections of natural history and antiquities at the British Museum (DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885–1900; 63 vols. plus supplements.).


       
      
     